 1
 2
 3
                                                                         MAY ~ n Zqg
 4
 5
 h
 7


 c~
                                UNITED STATES DISTRICT COURT
lU
                           CENTRAL DISTRICT OF CALIFORNIA
11
12
13
14
15    UNITED STATES OF AMERICA,                         ~- c
16                 Plaintiff,                 ORDER OF DETENTION AFTER
                                              HEARING (Fed.R.Crim.P. 32.1(a)(6)
17            v.                              Allegations of Violations ofProbation
                                              Supervised Release)
18                                            Conditions of Release)
l9
20
            On arrest warrant issued by a United States District Court involving alleged
21
      violations of conditions of probation or Supervised Release,
22
            The court finds no condition or combination of conditions that will
23
      reasonably assure:
24
           (A) (,~' the appearance of defendant as required; and/or
25
           (B) (~ the safety of any person or the community.
26
      //
27
      //
28
     1         The court concludes:
 2 A.    ()    Defendant poses a risk to the safety ofother persons or the community
 3             because defendant has not demonstrated by clear and convincing
 4             evidence that:
 5                — ~v~.i.~   ~c Le

 6
 7
 8
 9
10 (B) O       Defendant is a flight risk because defendant has not shown by clear
11            and convincing evidence that:
12             - Nu~,..~.a~l a ~(.e~,c,~ ~ ~~o(~~e,,,s, ;n~l~.~e ~'lurc -~
13            —      W a (~~r~'?,t a w a.,., ~.~-, ~u;aGe~c'w( ~-.er~t~~z..~.7`
14
15
16
17       IT IS ORDERED that defendant be detained.
18
19 DATED: 5
          ~           D       ~ ~ ~'(
20
21
22
23
                                        UNI~D STATESMAGISTRATE JUDGE
24
25
26
27
28

                                             2
